 

  

Case 20-10343-LSS Doc 5432 Filed 06/29/21 Pagelof1

June 23, 2021 F It. ED

  

Honorable Judge Laurie Silverstein
824 N. Market St., 6th Floor, Courtroom No. 2
Wilmington, DE 19801

RE: BSA Chapter 11 Case No. 20-10343: Two questions

Dear Honorable Judge Silverstein:

T am ome of the abuse survivors who filed my proof of claim prior to last year's deadline. I am
hoping your office can answer two questions I have been unable to get answers to from other par-

ties. They are:

1) Could you please give me a physical address for the Tort Claimants Committee I can submit
questions to? The Pachulski law firm copies me on transcripts of the TCC monthly meetings

where they update survivors on the proceedings and answer questions we submit via email, but
I can't email from prison.

2) Can you give me some names of law firms in Texas that are representing BSA victims? A recent
TCC transcript stated there are 73 firms they are "working closely with," and the Disclosure
Statement alludes to Omni Agent Solutions having an even larger list. Omni, however, did not
respond to my question about who the firms in Texas are, and Pachulski simply told me I
should contact any firm with experience in childhood sexual abuse. I appreciated that sug-
gestiong but it was not helpful since I need guidance from a firm that is familiar with the

complicated BSA proceedings.

I GREATLY NEED SOME NAMES OF FIRMS IN TEXAS WHO ARE ALREADY REPRESENTING VICTIMS WHIM T CAN
CONTACT. I understand we are essentially barred from litigating against BSA at this time,
but I need guidance during the settlement process, df the TCO vrcommends.

assistance very much.

 
